
  Tunisia 2014
  
  

  

  


Preamble


In the Name of God, the Merciful, the Compassionate


We, the representatives of the Tunisian people, members of the National Constituent Assembly,


Taking pride in the struggle of our people for independence, to build the state, for freedom from tyranny, responding to its free will, and to achieve the objectives of the revolution for freedom and dignity, the revolution of December 17, 2010 through January 14, 2011, with loyalty to the blood of our virtuous martyrs, to the sacrifices of Tunisian men and women over the course of generations, and breaking with injustice, inequity, and corruption,


Expressing our people’s commitment to the teachings of Islam and its aims characterized by openness and moderation, and to the human values and the highest principles of universal human rights, and inspired by the heritage of our civilization, accumulated over the travails of our history, from our enlightened reformist movements that are based on the foundations of our Islamic-Arab identity and on the gains of human civilization, and adhering to the national gains achieved by our people,


With a view to building a republican, democratic and participatory system, in the framework of a civil state founded on the sovereignty of the people, exercised through the peaceful alternation of power through free elections, and on the principle of the separation and balance of powers, which guarantees the freedom of association in conformity with the principles of pluralism, an impartial administration, and good governance, which are the foundations of political competition, where the state guarantees the supremacy of the law and the respect for freedoms and human rights, the independence of the judiciary, the equality of rights and duties between all citizens, male and female, and equality between all regions,


Based on the elevated status of humankind and desirous of consolidating our cultural and civilizational affiliation to the Arab and Muslim nation, building on our national unity that is based on citizenship, fraternity, solidarity, and social justice, committed to strengthening Maghreb unity as a step towards achieving Arab unity, towards complementarity with the Muslim and African peoples, and towards cooperation with all the peoples of the world, desirous of supporting all victims of injustice, wherever they are, defending the peoples’ right to determine their own destiny, to supporting all just liberation movements, at the forefront of which is the movement for the liberation of Palestine, and opposing all forms of colonization and of racism,


Being aware of the necessity of contributing to the preservation of a healthy environment that guarantees the sustainability of our natural resources and bequeathing a secure life to future generations, realizing the will of the people to be the makers of their own history, believing in science, work, and creativity as noble human values, seeking always to be pioneers, aspiring to contribute to the development of civilization, on the basis of the independence of national decision-making, world peace, and human solidarity,


We, in the name of the Tunisian people, with the help of God, draft this Constitution.



Title One. General Principles



Article 1


Tunisia is a free, independent, sovereign state; its religion is Islam, its language Arabic, and its system is republican.


This article might not be amended.



Article 2


Tunisia is a civil state based on citizenship, the will of the people, and the supremacy of law.


This article might not be amended.



Article 3


The people are sovereign and the source of authority, which is exercised through the peoples’ representatives and by referendum.



Article 4


The flag of the Tunisian Republic is red and bears in its midst a white circle in which is inscribed a five-pointed star surrounded by a red crescent, as provided for by law.


The national anthem of the Tunisian Republic is “Humat Al-Hima” (Defenders of the Homeland), in accordance with the law.


The motto of the Tunisian Republic of is: freedom, dignity, justice, and order.



Article 5


The Republic of Tunisia is part of the Arab Maghreb and works towards achieving its unity and takes all measures to ensure its realization.



Article 6


The state is the guardian of religion. It guarantees freedom of conscience and belief, the free exercise of religious practices and the neutrality of mosques and places of worship from all partisan instrumentalisation.


The state undertakes to disseminate the values of moderation and tolerance and the protection of the sacred, and the prohibition of all violations thereof. It undertakes equally to prohibit and fight against calls for Takfir and the incitement of violence and hatred.



Article 7


The family is the nucleus of society and the state shall protect it.



Article 8


Youth are an active force in building the nation.


The state seeks to provide the necessary conditions for developing the capacities of youth and realizing their potential, supports them to assume responsibility, and strives to extend and generalize their participation in social, economic, cultural and political development.



Article 9


Protecting the unity and integrity of the homeland is a sacred duty for all citizens. National service is a duty according to the regulations and conditions established by the law.



Article 10


Paying taxes and contributing towards public expenditure are obligations, through a fair and equitable system. The state shall put in place the necessary mechanisms for the collection of taxes, and to combat tax evasion and fraud.


The state shall ensure the proper use of public funds and take the necessary measures to spend it according to the priorities of the national economy, and prevents corruption and all that can threaten national resources and sovereignty.



Article 11


All those who assume the roles of President of the Republic, Head of Government, member of the Council of Ministers, or member of the Assembly of the Representatives of the People, or member of any of the independent constitutional bodies or any senior public position, must declare their assets according to the provisions of the law.



Article 12


The state shall seek to achieve social justice, sustainable development and balance between regions based on development indicators and the principle of positive discrimination.


The state shall seek to exploit natural resources in the most efficient way.



Article 13


Natural resources belong to the people of Tunisia. The state exercises sovereignty over them in the name of the people. Investment contracts related to these resources shall be presented to the competent committee in the Assembly of the Representatives of the People. The agreements concluded shall be submitted to the Assembly for approval.



Article 14


The state commits to strengthen decentralization and to apply it throughout the country, within the framework of the unity of the state.



Article 15


Public administration is at the service of the citizens and the common good. It is organized and operates in accordance with the principles of impartiality, equality and the continuity of public services, and in conformity with the rules of transparency, integrity, efficiency and accountability.



Article 16


The state guarantees the impartiality of educational institutions from all partisan instrumentalization.



Article 17


Only the state may establish armed forces and internal security forces, in conformity with the law and in the service of the public interest.



Article 18


The national army is a republican army. It is an armed military force based on discipline that is composed and structurally organized in accordance with the law and charged with responsibility to defend the nation, its independence and its territorial integrity. It is required to remain completely impartial. The national army supports the civil authorities in accordance with the provisions set out in law.



Article 19


The national security forces are republican; they are responsible for maintaining security and public order, ensuring the protection of individuals, institutions, and property, and ensuring the enforcement of the law while ensuring that freedoms are respected, with complete impartiality.



Article 20


International agreements approved and ratified by the Assembly of the Representatives of the People have a status superior to that of laws and inferior to that of the Constitution.



Title Two. Rights and Freedoms



Article 21


All citizens, male and female, have equal rights and duties, and are equal before the law without any discrimination.


The state guarantees freedoms and individual and collective rights to all citizens, and provides all citizens the conditions for a dignified life.



Article 22


The right to life is sacred and cannot be prejudiced except in exceptional cases regulated by law.



Article 23


The state protects human dignity and physical integrity, and prohibits mental and physical torture. Crimes of torture are not subject to any statute of limitations.



Article 24


The state protects the right to privacy and the inviolability of the home, and the confidentiality of correspondence, communications, and personal information.


Every citizen has the right to choose their place of residence, to free movement within the country, and the right to leave the country.



Article 25


No citizen shall be deprived of their nationality, exiled, extradited or prevented from returning to their country.



Article 26


The right to political asylum shall be guaranteed as prescribed by law. It is prohibited to surrender persons who have been granted political asylum.



Article 27


A defendant shall be presumed innocent until proven guilty in a fair trial in which he/she is granted all guarantees necessary for his/her defence throughout all the phases of prosecution and trial.



Article 28


Punishments are individual and are not to be imposed unless by virtue of a legal provision issued prior to the occurrence of the punishable act, except in the case of a provision more favourable to the defendant.



Article 29


No person may be arrested or detained unless apprehended during the commission of a crime or on the basis of a judicial order.


The detained person must be immediately informed of their rights and the charges under which they are being held. The detainee has the right to be represented by a lawyer. The periods of arrest and detention are to be defined by law.



Article 30


Every prisoner shall have the right to humane treatment that preserves their dignity.


In carrying out a punishment involving the deprivation of liberty, the state shall take into account the interests of the family and shall seek the rehabilitation and re-integration of the prisoner into society.



Article 31


Freedom of opinion, thought, expression, information and publication shall be guaranteed.


These freedoms shall not be subject to prior censorship.



Article 32


The state guarantees the right to information and the right of access to information and communication networks.



Article 33


Academic freedoms and freedom of scientific research shall be guaranteed.


The state shall provide the necessary resources for the development of scientific and technological research.



Article 34


The rights to election, voting, and candidacy are guaranteed, in accordance with the law. The state seeks to guarantee women’s representation in elected bodies.



Article 35


The freedom to establish political parties, unions, and associations is guaranteed.


In their internal charters and activities, political parties, unions and associations must respect the provisions of the Constitution, the law, financial transparency and the rejection of violence.



Article 36


The right to join and form unions is guaranteed, including the right to strike.


This right does not apply to the national army.


The right to strike does not apply to the forces of internal security and to customs officers.



Article 37


The right to assembly and peaceful demonstration is guaranteed.



Article 38


Health is a right for every human being.


The state shall guarantee preventative health care and treatment for every citizen and provide the means necessary to ensure the safety and quality of health services.


The state shall ensure free health care for those without means and those with limited income. It shall guarantee the right to social assistance in accordance with the law.



Article 39


Education shall be mandatory up to the age of sixteen years.


The state guarantees the right to free public education at all levels and ensures provisions of the necessary resources to achieve a high quality of education, teaching, and training. It shall also work to consolidate the Arab-Muslim identity and national belonging in the young generations, and to strengthen, promote and generalize the use of the Arabic language and to openness to foreign languages, human civilizations and diffusion of the culture of human rights.



Article 40


Work is a right for every citizen, male and female. The state shall take the necessary measures to guarantee work on the basis of competence and fairness.


All citizens, male and female, shall have the right to decent working conditions and to a fair wage.



Article 41


The right to property shall be guaranteed, and it shall not be interfered with except in accordance with circumstances and with protections established by the law.


Intellectual property is guaranteed.



Article 42


The right to culture is guaranteed.


The freedom of creative expression is guaranteed. The state encourages cultural creativity and supports the strengthening of national culture, its diversity and renewal, in promoting the values of tolerance, rejection of violence, openness to different cultures and dialogue between civilizations.


The state shall protect cultural heritage and guarantees it for future generations.



Article 43


The state shall promote sports and shall work to provide the facilities necessary for the exercise of physical and leisure activities.



Article 44


The right to water shall be guaranteed.


The conservation and rational use of water is a duty of the state and of society.



Article 45


The state guarantees the right to a healthy and balanced environment and the right to participate in the protection of the climate.


The state shall provide the necessary means to eradicate pollution of the environment.



Article 46


The state commits to protect women’s accrued rights and work to strengthen and develop those rights.


The state guarantees the equality of opportunities between women and men to have access to all levels of responsibility in all domains.


The state works to attain parity between women and men in elected Assemblies.


The state shall take all necessary measures in order to eradicate violence against women.



Article 47


Children are guaranteed the rights to dignity, health, care and education from their parents and the state.


The state must provide all types of protection to all children without discrimination and in accordance with their best interest.



Article 48


The state shall protect persons with disabilities from all forms of discrimination.


Every disabled citizen shall have the right to benefit, according to the nature of the disability, from all measures that will ensure their full integration into society, and the state shall take all necessary measures to achieve this.



Article 49


The limitations that can be imposed on the exercise of the rights and freedoms guaranteed in this Constitution will be established by law, without compromising their essence. Any such limitations can only be put in place for reasons necessary to a civil and democratic state and with the aim of protecting the rights of others, or based on the requirements of public order, national defence, public health or public morals, and provided there is proportionality between these restrictions and the objective sought.


Judicial authorities ensure that rights and freedoms are protected from all violations.


No amendment may undermine the human rights and freedoms guaranteed in this Constitution.



Title Three. Legislative Authority



Article 50


The people exercise legislative power through their representatives in the Assembly of the Representatives of the People or through referendum.



Article 51


The seat of the Assembly of the Representatives of the People shall be located in the Capital, Tunis. Nevertheless, in exceptional circumstances, the Assembly may sit in any other place within the Republic.



Article 52


The Assembly of the Representatives of the People enjoys financial and administrative independence within the framework of the state budget.


The Assembly of the Representatives of the People shall determine its rules of procedure and ratify them by an absolute majority of the members of the Assembly.


The state shall put at the disposition of the Assembly of the Representatives of the People the necessary human and material resources to allow for members of the Assembly to fulfill their obligations.



Article 53


Every Tunisian voter who has acquired Tunisian nationality at least ten years prior and is no younger than twenty three years of age on the day of candidacy is eligible to be elected to the Assembly of the Representatives of the People, provided that they are not prohibited from holding such a position as specified by the law.



Article 54


Every Tunisian citizen aged eighteen years shall be deemed a voter in accordance with the conditions established by the election law.



Article 55


Members of the Assembly of the Representatives of the People shall be elected by universal, free, direct, secret, fair and transparent voting, in accordance with the election law.


The election law guarantees the voting and representation rights to the Assembly of the Representatives of the People for Tunisians resident overseas.



Article 56


The Assembly of the Representatives of the People shall be elected for a term of five years, during the last sixty days of the parliamentary term.


In the event of inability to hold elections as a result of imminent danger, the term of the Assembly shall be extended according to the provisions of a law.



Article 57


The Assembly of the Representatives of the People shall hold an ordinary session each year starting in October and ending in July. The first session of the Assembly of the Representatives of the People shall begin within fifteen days following the announcement of the definitive results of the legislative elections, at the request of the Speaker of the outgoing Assembly.


In the event that the beginning of the first session of the term of the Assembly of the Representatives of the People coincides with its recess, an extraordinary session shall be held in order to proceed to a vote of confidence in the government.


During its recess, the Assembly of the Representatives of the People shall convene in an extraordinary session upon the request of the President of the Republic, the Head of Government, or one-third of its members, to examine a specific agenda.



Article 58


Every member in the Assembly of the Representatives of the People shall, upon assuming their functions, swear the following oath:


“I swear, by God Almighty, that I will diligently serve the nation, that I will respect the provisions of the Constitution, and that I will bear full allegiance to Tunisia.”



Article 59


The Assembly of the Representatives of the People shall in its first session elect a Speaker from amongst its members.


The Assembly of the Representatives of the People shall form permanent and special committees. Their composition and the sharing of responsibilities within the committees shall be determined on the basis of proportional representation.


The Assembly of the Representatives of the People may form committees of enquiry. All authorities shall assist such committees of enquiry in undertaking their tasks.



Article 60


The opposition is an essential component of the Assembly of the Representatives of the People. It shall enjoy the rights that enable it to undertake its parliamentary duties and is guaranteed an adequate and effective representation in all bodies of the Assembly, as well as in its internal and external activities.


The opposition is assigned the chair of the Finance Committee, and rapporteur of the External Relations Committee.


It has the right to establish and head a committee of enquiry annually. The opposition’s duties include active and constructive participation in parliamentary work.



Article 61


Voting in the Assembly of the Representatives of the People is personal and may not be delegated.



Article 62


Legislative initiative is carried out with legislative propositions made by no less than ten members, or with draft laws submitted by the President of the Republic, or by the Head of Government.


The Head of the Government is the only authority entitled to present draft laws related to the ratification of treaties and draft budget laws.


Draft laws presented by the President or the Head of Government shall be given priority.



Article 63


Legislative propositions and amendments presented by members of the Assembly of the Representatives of the People are not admissible if they affect the financial balances regulated in the finance law.



Article 64


The Assembly of the Representatives of the People shall adopt draft organic laws by an absolute majority of all members, and ordinary draft laws by a majority of members who are present, provided that such a majority represents no less than one-third of the members of the Assembly.


No draft organic law shall be presented for debate to the plenary session of the Assembly of the Representatives of the People until at least fifteen days have passed since its submission to the competent parliamentary committee.



Article 65


Laws relating to the following areas are deemed ordinary laws:







•
Creation of public institutions and facilities and the provisions regulating their work;






•
Nationality;






•
Civil and commercial obligations;






•
Procedures before various types of courts;






•
Definition of felonies and misdemeanours and the corresponding punishments applicable, in addition to violations resulting in a penalty involving deprivation of freedom;






•
General pardon;






•
Regulation of taxation rules, percentages and procedures for collection thereof;






•
Regulations on issuance of currency;






•
Loans and financial obligations of the state;






•
Regulation of senior public positions;






•
Declaration of earnings;






•
Basic guarantees given to civil and military public employees;






•
Organizing the ratification of treaties;






•
Laws of finance and closing of the state budget, and the ratification of development plans;






•
The fundamental principles of property laws, real property rights, education, scientific research, culture, public health, the environment, land and urban planning, energy, employment rights, and social security.




Laws relating to the following areas are deemed organic laws:







•
Approval of treaties;






•
Organization of justice and the judiciary;






•
Organization of information, press and publication;






•
Organization and financing of parties, trade unions, associations, and professional organizations and bodies;






•
Organization of the national army;






•
Organization of the internal security forces and customs;






•
Election law;






•
Extension of the term of the parliament according to provisions of article 56;






•
Extension of the presidential term according to provisions of article 75;






•
Freedoms and human rights;






•
Personal status law;






•
Fundamental duties of citizenship;






•
Local government;






•
Organization of constitutional commissions;






•
The organic budget law.




All matters which do not form part of the domain of laws shall be in the domain of general regulatory authority.



Article 66


The law determines the state’s resources and its expenses in conformity with the provisions set out in the organic law concerning the budget.


The Assembly of the Representatives of the People shall adopt draft finance laws and budget closure legislation in accordance with the provisions of the organic law on the budget.


The draft finance law shall be presented to the Assembly no later than October 15 and it shall be adopted no later than December 10.


The President of the Republic may resubmit the draft finance law to the Assembly for a second reading within two days following its ratification by the Assembly. In this case, the Assembly meets to deliberate a second time within three days of the exercise of this right of resubmission.


During the three days following the adoption of the draft law on second reading after resubmission, or after the expiry of the period for the exercise of the right of resubmission, parties mentioned in the first paragraph of article 120 can contest the constitutionality of the provisions of the draft finance law before the Constitutional Court. The Court shall issue its decision within five days.


If the Constitutional Court rules that the draft law is unconstitutional, it communicates its decision to the President of the Republic, who in turn communicates it to the Speaker of the Assembly of the Representatives of the People. These procedures shall be completed within two days from the date of the court’s decision.


The Assembly shall adopt the draft finance law within three days following its receipt of the decision of the Constitutional Court.


If the constitutionality of the draft law is confirmed or if the law is voted in a second reading after its resubmission to the Assembly, once the period for claims of unconstitutionality or for the exercise of the presidential right of resubmission have expired, the President of the Republic promulgates the finance law within a period of two days.


In all cases, the promulgation shall take place before December 31.


If the draft finance law is not adopted by December31, the law can be implemented in terms of expenditures by renewable presidential order, in three months tranches. Revenues shall continue to be collected in accordance with the laws in force.



Article 67


Commercial treaties and treaties related to international organizations, to borders of the state, to financial obligations of the state, to the status of individuals, or to dispositions of a legislative character shall be submitted to the Assembly of the Representatives of the People for ratification.


Treaties enter into force only upon their ratification.



Article 68


No member of the Assembly of the Representatives of the People may be prosecuted through civil or criminal proceedings, arrested or tried for opinions or propositions presented or for work done in relation to his/her parliamentary functions.



Article 69


If a member of the Assembly of the Representatives of the People asserts criminal immunity in writing, he/she may not be prosecuted or arrested during his/her term of office for a criminal charge unless immunity is lifted. In the event of being apprehended committing a crime, the member may be arrested. The Speaker of the Assembly of the Representatives of the People shall immediately be notified and the member shall be released if the Bureau of the Assembly so requests.



Article 70


In the event of the dissolution of the Assembly, the President of the Republic may, with the agreement of the Head of Government, issue decree-laws which shall be submitted for ratification to the Assembly of the Representatives of the People during its next ordinary session.


The Assembly of the Representatives of the People may, with the agreement of three-fifths of its members, authorize by law for a limited period not exceeding two months, and for a specific purpose, the Head of Government to issue decree-laws of a legislative character, to be submitted for ratification to the Assembly immediately after the end of the period of authorization.


The electoral system might not be amended by decree-laws.



Title Four. The Executive Authority



Article 71


Executive authority is exercised by the President of the Republic and by a government which is presided over by the head of the government.



Part One. The President of the Republic



Article 72


The President of the Republic is the Head of State and the symbol of its unity. He guarantees its independence and continuity, and ensures respect of the Constitution.



Article 73


The official seat of the Presidency of the Republic is the capital, Tunis. In exceptional circumstances, the seat may be moved to any other location in the Republic.



Article 74


Every male and female voter who holds Tunisian nationality since birth, whose religion is Islam shall have the right to stand for election to the position of President of the Republic.


On the day of filing the application for candidacy, the candidate must be at least 35 years old.


If the candidate has a nationality other than the Tunisian nationality, he or she must submit an application committing to abandon the other nationality if elected president.


The candidate must have the support of a number of members of the Assembly of the Representatives of the People or heads of elected local authority councils, or of registered voters, as specified by the election law.



Article 75


The President of the Republic is elected for a five-year term during the last sixty day period of the presidential term by means of universal, free, direct, secret, fair, and transparent elections, by an absolute majority of votes cast.


In the event that no candidate achieves such a majority in the first round, a second round shall be organized during the two weeks following the announcement of the definitive results of the first round. Only the two candidates having won the highest number of votes during the first round may stand for election in the second round.


In the event of the death of one of the candidates during the first or second round, nominations shall be reopened and new dates for elections shall be set within no more than forty-five days. Withdrawal of candidates from the first or second round will not affect the election.


In the event of failure to hold the presidential elections as a result of imminent danger, the term of presidency shall be extended through passing a law.


The office of presidency cannot be occupied by the same person for more than two full terms, whether consecutive or separate. In the case of resignation, the term counts as a full term.


The constitution may not be amended to increase the number or the length of presidential terms.



Article 76


The elected President of the Republic shall swear the following oath before the Assembly of the Representatives of the People:


“I do solemnly swear, by God Almighty, to maintain the independence of Tunisia and the integrity of its territory, to respect its Constitution and legislation, to safeguard its interests, and to remain absolutely loyal to it”.


The President of the Republic may not combine a partisan position with that of President.



Article 77


The President of the Republic is responsible for representing the state. He/she is responsible for determining the general state orientations in the domains of defence, foreign relations and national security in relation to protecting the state and the national territory from all internal and external threats, after consultation with the Head of Government.


He/she also has the following powers:







•
Dissolving the Assembly of the Representatives of the People in accordance with provisions of the Constitution. The Assembly shall not be dissolved during the six months following granting confidence to the government, or the six months following legislative elections, or during the last six months of the presidential or parliamentary terms;






•
Chairing the National Security Council, to which the Head of Government and Speaker of the Assembly of the Representatives of the People are invited;






•
Being the Commander-in-Chief of the armed forces;






•
Declaring war and establishing peace, upon the approval by a majority of three-fifths of the members of the Assembly of the Representatives of the People, as well as sending troops abroad with the approval of the Speaker of the Assembly of the Representatives of the People and of the Head of Government; the Assembly shall deliberate on the matter within a period not exceeding sixty days from the date of the decision to send troops;






•
Taking measures that are required by a state of emergency, and to publicly announce such measures in accordance with article 80;






•
Ratifying treaties and ordering their publication;






•
Awarding decorations;






•
Issuing special pardons.





Article 78


The President of the Republic undertakes the following appointments through presidential orders:







•
Appointing and dismissing the General Mufti of the Tunisian Republic.






•
Appointing and dismissing individuals in senior positions in the Presidency of the Republic, and dependent institutions. These senior positions are regulated by law.






•
Appointing and dismissing individuals in senior military and diplomatic positions, and positions related to national security, after consultation with the Head of Government. These senior positions are regulated by law.






•
Appointing the governor of the Central Bank upon a proposal by the Head of Government after the appointment is approved by an absolute majority of members of the Assembly of the Representatives of the People. The governor shall be dismissed in the same manner, or upon the request of a third of the members of the Assembly of the Representatives of the People and by approval of the majority of the members.





Article 79


The President of the Republic may address the Assembly of the Representatives of the People.



Article 80


In the event of imminent danger threatening the nation’s institutions or the security or independence of the country, and hampering the normal functioning of the state, the President of the Republic may take any measures necessitated by the exceptional circumstances, after consultation with the Head of Government and the Speaker of the Assembly of the Representatives of the People and informing the President of the Constitutional Court. The President shall announce the measures in a statement to the people.


The measures shall guarantee, as soon as possible, a return to the normal functioning of state institutions and services. The Assembly of the Representatives of the People shall be deemed to be in a state of continuous session throughout such a period. In this situation, the President of the Republic cannot dissolve the Assembly of the Representatives of the People and a motion of censure against the government cannot be presented.


Thirty days after the entry into force of these measures, and at any time thereafter, the Speaker of the Assembly of the Representatives of the People or thirty of the members thereof shall be entitled to apply to the Constitutional Court with a view to verifying whether or not the circumstances remain exceptional. The Court shall rule upon and publicly issue its decision within a period not exceeding fifteen days.


These measures cease to be in force as soon as the circumstances justifying their implementation no longer apply. The President of the Republic shall address a message to the people to this effect.



Article 81


The President of the Republic shall sign laws and ensures their publication in the Official Gazette of the Tunisian Republic within a period of no more than four days from:







1.
The deadline to challenge constitutionality and the deadline to return, without any of them occurring.






2.
Expiry of the deadline to return after issuing a decision of constitutionality, or after the mandatory referral of the draft law to the President of the Republic in accordance with the final paragraph of Article 121.






3.
The deadline to challenge the constitutionality of a draft law that was returned by the President of the Republic and after its ratification in a modified version by the Assembly of the Representatives of the People.






4.
The second approval, without amendment, of a draft law, after return, by the Assembly of the Representatives of the People, without being subject to a challenge of constitutionality after the first ratification, or the issuance of a decision confirming its constitutionality, or the mandatory referral of the draft law to the President of the Republic in accordance with the final paragraph of Article 121.






5.
The court decides a law is constitutional, or after the mandatory referral of the draft law to the President of the Republic in accordance with the final paragraph of Article 121, if it was returned from the President of the Republic and was approved, in a modified version, by the Assembly.




With the exception of draft constitutional laws, the President of the Republic has the right to return the draft with explanation to the Assembly to discuss it again within five days from:







1.
The deadline to challenge constitutionality according to provisions of the first paragraph of Article 120.






2.
Issuance of a decision on its constitutionality or when the Constitutional Court abandons it according to provisions of the third paragraph of Article 121, in the case of challenging the meanings included in the first paragraph of Article 120.




Upon return, the ratification of ordinary draft laws requires the approval of an absolute majority of the members of the Assembly, while draft organic laws require the approval of three fifths of the members.



Article 82


The President of the Republic may, in exceptional circumstances, within the deadlines for return of a draft law, submit for a referendum draft laws related to the ratification of treaties, to freedoms and human rights, or personal status, which were adopted by the Assembly of the Representatives of the People. The submission to referendum shall be deemed a waiver of the right to return the draft law to the Assembly.


If the result of the referendum is the ratification of the draft law, the President of the Republic shall sign it and order to publish it within a period not exceeding ten days from the date of announcement of the results of the referendum.


The election law shall regulate the procedures for conducting the referendum and announcing its results.



Article 83


The President of the Republic may, in the event of a temporary inability to perform his/her tasks, temporarily delegate his/her powers to the Head of Government for a maximum period of 30 days, renewable once.


The President of the Republic shall inform the Speaker of the Assembly of the Representatives of the People of the temporary delegation of powers.



Article 84


In the event of the position of President of the Republic becoming temporarily vacant for reasons that prevent the President of the Republic from delegating his/her powers, the Constitutional Court shall promptly meet and declare the temporary vacancy of the office, and the Head of Government shall immediately be invested with the responsibilities of the President of the Republic. The period of temporary vacancy may not exceed sixty days.


Should the temporary vacancy exceed the sixty-day period, or if the President of the Republic submits a written resignation to the President of the Constitutional Court, or in the event of his/her death or absolute incapacity, or for any other reason that causes a permanent vacancy, the Constitutional Court shall promptly meet and acknowledge the permanent vacancy and notify the Speaker of the Assembly of the Representatives of the People who shall, on a temporary basis, immediately undertake the tasks of the President of the Republic for a period of no less than forty-five days and no more than ninety days.



Article 85


In the event of permanent vacancy, the interim President of the Republic shall take the oath set out in the Constitution before the Assembly of the Representatives of the People, and in case it is necessary before the Assembly’s Bureau or before the Constitutional Court in the event that the Assembly has been dissolved.



Article 86


The interim President of the Republic, during the temporary or permanent vacancy of the office, exercises the presidential responsibilities. He/she shall not be entitled to propose amending the Constitution, call for a referendum or dissolve the Assembly of the Representatives of the People.


During the period of interim presidency, a new President of the Republic shall be elected for a full presidential term. No motion of censure against the government may be presented during the period of interim presidency.



Article 87


The President of the Republic enjoys judicial immunity during his/her term in office. All statutes of limitations and other deadlines are suspended, and judicial procedures can only be recommenced after the end of his/her term.


The President of the Republic cannot be prosecuted for acts that were carried out in the context of performing his/her functions.



Article 88


The Assembly of the Representatives of the People may, through the initiative of a majority of its members, present a motion to bring to an end the President of the Republic’s term for a grave violation of the Constitution. Such a motion must be approved by two-thirds of the members. In such an event, the matter is referred to the Constitutional Court for a decision by a majority of two-thirds of its members. In the event of condemnation, the Constitutional Court orders removal of the President of the Republic from office, without excluding eventual criminal prosecution when necessary. Where the President has been removed from office under these circumstances, he/she is not entitled to run in any subsequent elections.



Part Two. The Government



Article 89


The government shall be composed of a Head of Government, Ministers, and secretaries of state selected by the Head of Government, and in the case of the Ministers of Foreign Affairs and Defence, in consultation with the President of the Republic.


Within one week of the declaration of the definitive election results, the President of the Republic shall ask the candidate of the party or the electoral coalition which won the largest number of seats in the Assembly of the Representatives of the People to form a government, within a one month period, extendable once. If two or more parties or coalitions have the same number of seats, then the party or coalition having received the largest number of votes shall be asked to form a government.


If the specified period elapses without the formation of the government, or if the confidence of the Assembly of the Representatives of the People is not obtained, the President of the Republic shall consult with political parties, coalitions, and parliamentary groups, with the objective of asking the person judged most capable to form a government within a period of no more than one month to do so.


If, in the four month period following the first designation of a person to form a government, the members of the Assembly of Representatives of the people fail to grant confidence in a government, the President of the Republic may dissolve the Assembly of the Representatives of the People and call for new legislative elections to be held within a minimum of 45 days and a maximum of 90 days.


The government shall present a summary of its programme to the Assembly of the Representatives of the People with the objective of obtaining the confidence of an absolute majority of its members.


Should the government thus gain the confidence of the Assembly, the President of the Republic shall appoint the Head of Government and the members of the government.


The Head of Government and the members of the government shall swear the following oath before the President of the Republic:


“I swear by Almighty God to work loyally for the good of Tunisia, to respect the country’s Constitution and its legislation, to defend its interests and bear full allegiance to it”.



Article 90


Membership of the government and of the Assembly of the Representatives of the People may not be combined. The Election Law shall regulate the process of filling vacancies.


The head and members of government may not exercise any other professional activity.



Article 91


The Head of Government determines the state’s general policy, taking into account the provisions of Article 77, and shall ensure its execution.



Article 92


The Head of Government is responsible for:







•
Creating, modifying and dissolving ministries and secretariats of state, as well as determining their mandates and prerogatives, after discussing the matter with the Council of Ministers






•
Dismissing and accepting the resignation(s) of one or more members of the government, after consultation with the President of the Republic in the case of the Ministers of Foreign Affairs and Defence.






•
Creating, amending, and dissolving public institutions, public enterprises and administrative departments as well as establishing their mandates and authorities, after deliberation in the Council of Ministers, except in the case of institutions, enterprises and departments under the competence of the Presidency of the Republic, which are created, changed or dissolved upon a proposition by the President.






•
Nominating and dismissing individuals in senior civil positions. These positions are regulated by law.




The Head of Government informs the President of the Republic of the decisions taken within the latter’s aforementioned specific areas of competence.


The Head of Government leads the public administration and concludes international agreements of a technical nature.


The government ensures the enforcement of laws. The Head of Government may delegate some of his/her authorities to the Ministers. If the Head of Government is temporarily unable to carry out his/her tasks, he/she shall delegate his/her powers to one of the Ministers.



Article 93


The Head of Government chairs the Council of Ministers.


The Council of Ministers meets by convocation of the Head of Government, who sets its agenda.


It is mandatory for the President of the Republic to preside over the Council of Ministers on issues relating to defence, foreign policy, and national security as concerns the protection of the state and of the national territory from internal and external threats. The President may also attend the Council of Ministers’ other meetings, and if so, he/she presides over the meeting.


All draft laws are discussed in the Council of Ministers.



Article 94


The Head of Government exercises general regulatory powers. He/she is individually responsible for issuing decrees that he/she signs after discussion with the Council of Ministers.


Orders issued by the Head of Government are referred to as governmental decrees.


Regulatory decrees are counter signed by every competent Minister.


The Head of Government shall countersign regulatory decrees issued by Ministers.



Article 95


The government is accountable before the Assembly of the Representatives of the People.



Article 96


Every Assembly member has the right to submit written or oral questions to the Government in accordance with the Assembly’s internal rules of procedure.



Article 97


Votes may be taken on a motion of censure brought against the government based on a reasoned request presented by at least one-third of the members to the Speaker of the Assembly of Representatives. The motion of censure cannot be voted on until fifteen days have passed since the date the motion was presented to the Speaker of the Assembly.


A vote of no-confidence in the government requires the vote of an absolute majority of the members of the Assembly of the Representatives of the People, and the presentation of an alternative candidate to head the government whose candidacy must be approved in the same vote. The President of the Republic shall entrust this candidate with the task of forming the government, according to the provisions of Article 89.


In the event of failure to attain the necessary absolute majority, a motion of censure may not be reintroduced for a minimum period of six months.


The Assembly of the Representatives of the People may withdraw its confidence in a member of the government after a reasoned request is submitted to the Speaker of the Assembly by at least one-third of the members. Withdrawal of the Assembly’s confidence in the member of the government requires an absolute majority of votes.



Article 98


The resignation of the Head of Government entails the resignation of the entire government. Resignation shall be submitted in writing to the President of the Republic who notifies the Speaker of the Assembly of the Representatives of the People.


The Head of Government may request the Assembly of the Representatives of the People to give a vote of confidence to the government to continue its work. The vote of confidence shall be by an absolute majority of the members of the Assembly of the Representatives of the People. Should the Assembly not renew confidence in the government, the latter shall be deemed to have resigned.


In both cases, the President of the Republic shall assign the person who is most capable to form the government in accordance with the provisions of Article 89.



Article 99


The President of the Republic may ask the Assembly of the Representatives of the People to conduct a vote of confidence in the government on a maximum of two occasions during the entire presidential term. Confidence is voted by the absolute majority of members of the Assembly of the Representatives of the People.


In the case of non-renewal of confidence, the government is considered to have resigned. In this case the President of the Republic asks the person deemed most capable to form a government in a period not exceeding thirty days in conformity with the first, fifth, and sixth paragraphs of Article 89.


If the period expires without the formation of the government, or if the government does not obtain the confidence of the Assembly, the President of the Republic may dissolve the Assembly of the Representatives of the People and organize early legislative elections after a minimum of forty five days and a maximum of ninety days.


If the Assembly renews its confidence in the government on the two occasions, the President of the Republic will be considered to have resigned.



Article 100


If the office of Head of Government becomes permanently vacant for any reason except for resignation and withdrawal of the confidence of the Assembly, the President of the Republic shall ask the candidate of the ruling party or coalition to form a government within one month. If this period expires without forming a government, or if the government formed fails to receive a vote of confidence, the President shall ask the individual deemed most capable to form a government which presents itself before the Assembly for the purpose of obtaining a vote of confidence in accordance with the provisions of Article 89.


The outgoing government shall continue to administer government business under the supervision of one of its members to be selected by the Council of Ministers and nominated by the President of the Republic until the new government takes up its functions.



Article 101


Any disputes that arise regarding the respective powers of the President of the Republic and of the Head of Government shall be referred to the Constitutional Court by either party. The Court shall rule on the dispute within one week.



Title Five. The Judicial Authority



Article 102


The judiciary is independent. It ensures the administration of justice, the supremacy of the Constitution, the sovereignty of the law, and the protection of rights and freedoms.


Judges are independent with the law being the sole authority over them in discharging their functions.



Article 103


Judges must be competent, and should be characterized by neutrality and integrity. They shall be held accountable for any shortcomings in their performance.



Article 104


Judges enjoy criminal immunity and may not be prosecuted or arrested unless their immunity is lifted. In the event of being apprehended committing a crime, a judge may be arrested and the Judicial Council he/she is affiliated with shall be notified, and shall decide on lifting the immunity.



Article 105


The legal profession is a free and independent profession that contributes to the establishment of justice and the defence of rights and liberties. Lawyers enjoy the legal guarantees that protect them and enable them to fulfill their functions.



Part One. The Judiciary: The Justice System, Administrative and Financial Judiciary



Article 106


Judges shall be nominated by presidential decree based on a concurrent proposal by the Supreme Judicial Council.


Senior judges shall be nominated by presidential decree and in consultation with the Head of Government, based on an exclusive recommendation by the Supreme Judicial Council. Senior judicial posts shall be regulated by law.



Article 107


Judges may not be transferred without their consent. They cannot be dismissed or suspended from their functions, nor be subject to disciplinary sanction, except in the cases and the guarantees regulated by the law and in accordance with a reasoned decision by the Supreme Judicial Council.



Article 108


Every individual is entitled to a fair trial within a reasonable period. Litigants are equal before the law.


The right to litigation and the right to defence are guaranteed. The law facilitates access to justice and provides legal assistance to those without financial means. The law guarantees the right to a second hearing.


Court sessions shall be public unless the law provides for a closed hearing. Judgment must be pronounced in a public session.



Article 109


All kinds of interference in the functioning of the judicial system are prohibited.



Article 110


The different categories of courts are established by law. No special courts may be established, nor any special procedures that may prejudice the principles of fair trial.


Military courts are competent to deal with military crimes. The law shall regulate the mandate, composition, organization, and procedures of military courts, and the statute of military judges.



Article 111


Judgments are passed in the name of the people and executed in the name of the President of the Republic. Failing to execute or impeding the execution of a sentence without legal grounds is prohibited.



Section One. The Supreme Judicial Council



Article 112


The Supreme Judicial Council is composed of four bodies, which are the Judiciary Council, the Administrative Judicial Council, the Financial Judicial Council, and the General Assembly of the three judicial councils.


Two-thirds of each of these structures is composed of judges, the majority of whom are elected, in addition to judges appointed on merit, while the remaining third shall be composed of independent, specialized persons who are not judges. The majority of the members of these bodies shall be elected. Elected members exercise their functions for a single six-year term.


The Supreme Judicial Council shall elect its president from amongst its most senior judges.


The law establishes the mandate of each of the four bodies, and their composition, organization, and procedures.



Article 113


The Supreme Judicial Council enjoys administrative and financial independence and shall be self-managing. It prepares its own draft budget which it discusses before the competent committee of the Assembly of the Representatives of the People.



Article 114


The Supreme Judicial Council ensures the sound functioning of the justice system and respect for its independence. The General Assembly of the three judicial councils proposes reforms and gives its opinions on draft laws related to the judicial system. Such laws must be reviewed by the General Assembly. Each of the three councils is responsible for making decisions on the professional careers of judges and on disciplinary measures taken against them.


The Supreme Judicial Council shall prepare an annual report and submit it, in the month of July at the latest, to the President of the Republic, the Speaker of the Assembly of the Representatives of the People, and the Head of Government. The report shall be published.


The Assembly of the Representatives of the People shall discuss the annual report at the beginning of the judicial year in a plenary session, in dialogue with the Supreme Judicial Council.



Section Two. The Judicial System



Article 115


The judiciary is composed of the Court of Cassation, appellate courts and courts of first instance.


The public prosecution service is part of the judicial justice system, and benefits from the same constitutional protections. The judges of the public prosecution service exercise their functions as determined by the law and within the framework of the penal policy of the State in conformity with the procedures established by the law.


The Court of Cassation prepares an annual report which it submits to the President of the Republic, the Speaker of the Assembly of the Representatives of the People, the Head of Government and the President of the Supreme Judicial Council. The report is published.


The law establishes the organization of the judicial system, its mandates, its procedures, as well as the statute of its judges.



Section Three. Administrative Judiciary



Article 116


The administrative judiciary is composed of the Supreme Administrative Court, administrative courts of appeal, and administrative courts of first instance.


The administrative judiciary has jurisdiction over any abuse of power by the administration as well as all administrative disputes. The administrative judiciary shall exercise consultative functions, in accordance with the law.


The Supreme Administrative Court shall prepare a general annual report which it submits to the President of the Republic, the Speaker of the Assembly of the Representatives of the People, the Head of Government, and the President of the Supreme Judicial Council. This report is published.


The law regulates the organization of the administrative judiciary, its mandate, procedures, as well as the statute of its judges.



Section Four. Financial Judiciary



Article 117


The Financial Judiciary is composed of the Court of Audit with its different bodies.


The Court of Audit oversees the sound management of public funds in accordance with the principles of legality, efficiency and transparency. The Financial Judiciary rules on the accounts of public auditors. It assesses accounting methods and sanctions errors and failings that it discovers. The Financial Judiciary assists the legislative and executive powers in overseeing the execution of the Finance Law and the closure of the budget.


The Court of Audit prepares a general annual report and submits it to the President of the Republic, the Speaker of the Assembly of the Representatives of the People, the Head of Government, and the President of the Supreme Judicial Council. The report is published. The Court of Audit shall, when necessary, prepare special reports that it may decide to publish.


The organization, mandate and procedures of the Court of Audit, as well as the statute of its judges, are regulated by law.



Part Two. The Constitutional Court



Article 118


The Constitutional Court is an independent judicial body, composed of 12 competent members, three-quarters of whom are legal experts with at least 20 years of experience.


The President of the Republic, the Assembly of the Representatives of the People, and the Supreme Judicial Council shall each appoint four members, three quarters of whom must be legal specialists. The nomination is for a single nine-year term.


One-third of the members of the Constitutional Court shall be renewed every three years. Any vacancies in the Court shall be filled according to the same procedure followed upon the establishment of the court, taking into account the appointing party and the relevant areas of specialization.


Members of the Court elect a President and a Vice President of the Court from amongst its members who are specialists in law.



Article 119


Combining membership in the Constitutional Court with any other function or task is prohibited.



Article 120


The Constitutional Court is the sole body competent to oversee the constitutionality of the following:







•
Draft laws, upon the request of the President of the Republic, the Head of Government, or thirty members of the Assembly of the Representatives of the People. The request shall be filed within seven days from the Assembly’s ratification of the draft law or ratification of a draft law in a modified version, after it has been returned from the President of the Republic.






•
Constitutional draft laws submitted to it by the President of the Assembly of the Representatives of the People as specified in Article 144 or to determine whether the procedures of amending the Constitution have been respected.






•
Treaties presented to it by the President of the Republic before the draft law approving them is signed.






•
Laws referred to it by courts as a result of a request filed by a court, in the case of the invocation of a claim of unconstitutionality by one of the parties in litigation, in accordance with the procedures established by law.






•
The rules of procedure of the Assembly of the Representatives of the People, submitted to it by the Speaker of the Assembly.




The Constitutional Court is also responsible for other tasks that are conferred upon it by the Constitution.



Article 121


Decisions of the Constitutional Court are passed within 45 days from the date of challenging constitutionality. Decisions are taken by the absolute majority of the members of the Constitutional Court. The decision of the Court shall state whether the challenged rulings are constitutional or not. Decisions passed by the Constitutional Court shall be reasoned, binding to all authorities and published in the Official Gazette of the Tunisian Republic.


If the deadline specified in the first paragraph expires without the Court having passed its decision, it must immediately refer the draft law to the President of the Republic.



Article 122


An unconstitutional draft law shall be referred to the President of the Republic who refers it to the Assembly of the Representatives of the People for a second reading in accordance with the Constitutional Court’s decision. The President of the Republic shall, before signing the draft law, resubmit it to the Constitutional Court to reconsider and rule on its constitutionality.


In the case of the Assembly of the Representatives of the People adopting a draft law, amended following its return, and where the court had affirmed its constitutionality or referred it to the President after expiry of the deadline for rendering its decision, the President of the Republic shall then refer it to the Constitutional Court before signing it.



Article 123


In the event the Constitutional Court is asked to rule on a claim of unconstitutionality, the Court shall limit itself to examining the challenges made, on which it rules within a three-month period renewable only once and for the same period, and on the basis of a reasoned decision.


If the Constitutional Court decides that a law is unconstitutional, the law’s implementation is suspended within the limits specified by the Court.



Article 124


The law shall regulate the organization of the Constitutional Court, and the procedures it should follow, as well as the guarantees enjoyed by its members.



Title Six. Independent Constitutional Bodies



Article 125


The independent constitutional bodies act in support of democracy; and all institutions of the state must facilitate their work.


These bodies shall enjoy a legal personality and financial and administrative independence.


They are elected by the Assembly of the Representatives of the People by a qualified majority. They are responsible before the Assembly and shall submit an annual report to it. The report of each independent constitutional body is discussed in a special plenary session of the Assembly.


The law establishes the composition of these bodies, representation within them, the methods by which they are elected, and the processes for oversight of their functioning, and the procedures for insuring their accountability.



Part One. The Elections Commission



Article 126


The elections commission, named the Supreme Independent Elections Commission, is responsible for the management and organization of elections and referenda, supervising them in all their stages, ensuring the regularity, integrity, and transparency of the election process, and announcing election results.


The Commission has regulatory powers in its areas of responsibility.


The Commission shall be composed of nine independent, impartial, and competent members, with integrity, who undertake their work for a single six-year term. One third of its members are replaced every two years.



Part Two. Audio-Visual Communication Commission



Article 127


The Audio-Visual Communication Commission is responsible for the regulation and development of the audio-visual communication sector and ensures freedom of expression and information, and the establishment of a pluralistic media sector that functions with integrity.


The Commission has regulatory powers in its domain of responsibility. It must be consulted on draft laws in its areas of competence.


The Commission shall be composed of nine independent, neutral, competent, experienced members with integrity, who serve for one six-year term. One third of its members are replaced every two years.



Part Three. Human Rights Commission



Article 128


The Human Rights Commission oversees respect for, and promotion of, human freedoms and rights, and makes proposals to develop the human rights system. It must be consulted on draft laws that fall within the domain of its mandate.


The Commission conducts investigations into violations of human rights with a view to resolving them or referring them to the competent authorities.


The Commission shall be composed of independent and impartial members with competence and integrity. They undertake their functions for a single six-year term.



Part Four. Commission for Sustainable Development and the Rights of Future Generations



Article 129


The Commission for Sustainable Development and the Rights of Future Generations shall be consulted on draft laws related to economic, social and environmental issues, as well as development plans. The Commission may give its opinion on issues falling within its areas of responsibility.


The Commission shall be composed of members with competence and integrity, who undertake their tasks for a single six-year term.



Part Five. The Good Governance and Anti-Corruption Commission



Article 130


The Good Governance and Anti-Corruption Commission contributes to policies of good governance, and preventing and fighting corruption. It is responsible for following up on the implementation and dissemination of these policies, for the promotion of a culture of good governance, and for the consolidation of principles of transparency, integrity and accountability.


The Commission is responsible for monitoring cases of corruption within the public and private sectors. It carries out investigations into these cases and refers them to the competent authorities.


The Commission must be consulted on draft laws related to its area of competence. It can give its opinion on regulatory texts related to its area of competence.


The Commission is composed of independent, impartial, competent members, with integrity, who undertake their tasks for a single six- year term. One third of the members are replaced every two years.



Title Seven. Local Government



Article 131


Local government is based on decentralization.


Decentralization is achieved through local authorities comprised of municipalities, districts, and regions covering the entire territory of the Republic in accordance with boundaries established by law.


The law may provide for the creation of specific types of local authorities.



Article 132


Local authorities shall enjoy legal personality as well as financial and administrative independence. They manage local matters in accordance with the principle of administrative autonomy.



Article 133


Local authorities are headed by elected councils.


Municipal and regional councils are elected through general, free, direct, secret, fair, and transparent elections.


District councils are elected by the members of municipal and regional councils.


The elections law shall guarantee the representation of youth in local authority councils.



Article 134


Local authorities possess their own powers, powers shared with the central authority, and powers delegated to them from the central government.


The joint and delegated powers shall be distributed in accordance with the principle of subsidiarity.


Local authorities shall enjoy regulatory powers in exercising their mandates. Regulatory decisions of the local authorities shall be published in an official gazette of local authorities.



Article 135


Local authorities shall have their own resources, and resources provided to them by the central government, these resources being proportional to the responsibilities that are assigned to them by law.


All creation or transfer of powers by the central government to the local authorities shall be accompanied by corresponding resources.


The financial system of local authorities shall be established by law.



Article 136


The central government shall provide additional resources for local authorities in order to apply the principle of solidarity, in a balanced and organized manner.


The central government works towards achieving balance between local revenues and expenditures.


A portion of revenues coming from the exploitation of natural resources may be allocated to the promotion of regional development throughout the national territory.



Article 137


Local authorities shall have the freedom to manage their resources freely within the budget that is allocated to them, in accordance with the principles of good governance and under the supervision of the financial judiciary.



Article 138


Local authorities are subject to post-audit to determine the legality of their actions.



Article 139


Local authorities shall adopt the mechanisms of participatory democracy and the principles of open governance to ensure the broadest participation of citizens and of civil society in the preparation of development programmes and land use planning, and follow up on their implementation, in conformity with the law.



Article 140


Local authorities may cooperate and enter into partnerships with each other with a view to implementing programmes or carrying out activities of common interest.


Local authorities may also establish foreign relations of partnership and decentralized cooperation.


Rules for cooperation and partnership between authorities shall be regulated by law.



Article 141


The High Council of Local Authorities is a representative structure for all local authorities’ councils. The High Council headquarters will be located outside of the capital.


The High Council of Local Authorities has jurisdiction to consider issues related to development and regional balance, and gives its advice with respect to any draft law related to local planning, budget, and financial issues. The President of the High Council of Local Authorities may be invited to attend discussions of the Assembly of the Representatives of the People.


The composition and tasks of the High Council of Local Authorities shall be established by law.



Article 142


The administrative judiciary rules on all jurisdictional disputes arising between local authorities and between the central government and local authorities.



Title Eight. Amending the Constitution



Article 143


The President of the Republic, or a third of the members of the Assembly of the Representatives of the People, have the right to propose amending the Constitution. A proposition initiated by the President of the Republic shall have priority of consideration.



Article 144


The Speaker of the Assembly of the Representatives of the People shall submit all propositions to amend the Constitution to the Constitutional Court to ensure that such propositions do not affect any provision that cannot be amended in accordance with this Constitution.


The Assembly of the Representatives of the People shall study the proposed amendment with a view to obtaining the approval of the absolute majority of the members on the principle of amendment.


The Constitution shall be amended upon the approval of two-thirds of the members of the Assembly of the Representatives of the People. After an amendment by two-thirds of the members of the Assembly has been approved, the President may submit the amendment to referendum in which case it will be adopted if it receives an absolute majority of votes cast.



Title Nine. Final Provisions



Article 145


This Constitution’s preamble is an integral part of the Constitution.



Article 146


The Constitution’s provisions shall be understood and interpreted in harmony, as in indissoluble whole.



Article 147


Within one week after the adoption of the Constitution in its entirety, in conformity with provisions of article 3 of the Constituent Law 6-2011 dated 16 December 2011, relative to the provisional organization of public powers, the National Constituent Assembly shall meet in extraordinary plenary session during which the Constitution is to be signed by the President of the Republic, the President of the National Constituent Assembly, and the Head of the Government.


The President of the National Constituent Assembly immediately orders its publication in a special edition of the Official Gazette of the Tunisian Republic. The Constitution enters into force immediately after its publication. The President of the National Constituent Assembly announces in advance the date of its publication.



Title Ten. Transitional Provisions



Article 148







1.
Dispositions of articles 5, 6, 8, 15 and 16 of the Provisional Regulations of Public Powers remain in effect until the election of the Assembly of the Representatives of the People.







Dispositions of Article 4 of the Provisional Regulations of Public Powers remain in effect until the election of the Assembly of the Representatives of the People. Nevertheless, from the entry into force of the Constitution, no draft law presented by the deputies is admissible unless it relates to the electoral process, the transitional justice system or the bodies created by all the laws adopted by the National Constituent Assembly.







Dispositions of Articles 7, 9 to 14 and Article 26 of the Provisional Regulations of Public Powers remain in effect until the election of the President of the Republic according to the dispositions of Article 74 and after of the Constitution.







Provisions of Articles 17 through 20 of the Provisional Regulations of Public Powers remain in effect until the first government obtains confidence from the Assembly of the Representatives of the People.







The National Constituent Assembly continues to exercise its legislative, electoral and oversight powers established by the constituent law relating to the Provisional Regulations of Public Powers or by the laws in effect, until the election of the Assembly of the Representatives of the People.






2.
The dispositions mentioned below enter into force as follows:









•
Dispositions of Title Three relating to the Legislative Authority, with the exception of Articles 53, 54, 55, as well as Part Two of Title Four concerning the government, enter into force from the date of the announcement of the definitive results of the first legislative elections;






•
With the exception of Articles 74 and 75, the dispositions of Part One of Title Four relating to the President of the Republic enter in force from the date of the announcement of the definitive results of the first direct presidential elections. Articles 74 and 75 enter into force only when the President of the Republic is elected directly;






•
With the exception of Articles 108 through 111, the dispositions of Part One of Title Five relating to the judicial, administrative, and financial judiciary enter into force after the creation of the Supreme Judicial Council;






•
With the exception of Article 118, the dispositions of Part Two of Title Five relating to the Constitutional Court enter into force upon the creation of the first Constitutional Court;






•
Dispositions of Title Six relating to the constitutional bodies enter into force after the election of the Assembly of the Representatives of the People;






•
Dispositions of Title Seven relating to local authorities enter into force as soon as the laws mentioned in the Title enter into force.






3.
Presidential and legislative elections are organized in the period starting four months after the creation of the Higher Independent Elections Commission and, in any event, no later than the end of 2014.






4.
Endorsements are made in the first direct presidential election by a number of members of the National Constituent Assembly corresponding to the number set for the members of the Assembly of the Representatives of the People, or the number of registered voters, as stated by the election law.






5.
The Supreme Judicial Council shall be created within a maximum of six months from the date of the first legislative elections; and the Constitutional Court shall be created within a maximum of one year from the elections.






6.
The two first partial renewals of the Constitutional Court, the Elections Commission, the Audio-visual Communications Commission, and the Good Governance and anti-Corruption Commission are carried out by a draw of lots between the initially nominated members. The chairpersons of these bodies are excluded from these draws.






7.
In the first three months following the promulgation of the Constitution, the National Constituent Assembly creates, by an organic law, a provisional authority in charge of determining the constitutionality of laws. It is composed of:









•
The first President of the Court of Cassation, president;






•
The first President of the Administrative Court, member;






•
The first President of the Audit Court, member;






•
Three members, experts in law, each appointed on an equal basis by the President of the National Constituent Assembly, the President of the Republic and the Head of Government.







All courts are not authorized to determine the constitutionality of laws.







The mandate of this authority ends after the creation of the Constitutional Court.






8.
The provisional authority responsible for supervising the judicial justice system retains its functions until the creation of the Supreme Judicial Council.







The Independent Authority for Audio-Visual Communications retains its mandate until the election of the Audio-Visual Communication Commission.






9.
The state undertakes to apply the transitional justice system in all its domains and according to the deadlines prescribed by the relevant legislation. In this context the invocation of the non-retroactivity of laws, the existence of previous amnesties, the force of res judicata, and the prescription of a crime or a punishment are considered inadmissible.





Article 149


Military tribunals continue to exercise the jurisdiction they have been granted by the current laws until they are amended by the dispositions of article 110.


And God is the guarantor of success.

